Citation Nr: 0018869	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  96-29 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a skin disorder to 
include chloracne. 


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran had active duty from August 1967 to August 1969, 
which included service in Vietnam is indicated by the 
evidence of record.  Service records show that the veteran 
was awarded the Combat Infantryman's Badge and the Purple 
Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A July 1995 rating decision denied entitlement to service 
connection for chloracne as secondary to Agent Orange 
exposure and service connection for colon cancer as secondary 
to Agent Orange exposure.  The RO notified the veteran of 
this decision in July 1995.  The veteran filed a timely 
appeal with respect to the issue of entitlement to service 
connection for chloracne as secondary to Agent Orange 
exposure.  He did not appeal the issue of service connection 
for colon cancer.  Thus, the Board finds that the issue of 
entitlement to service connection for colon cancer is not 
before the Board for appellate review.  

A February 1997 rating decision denied entitlement to service 
connection for prostate cancer.  The veteran was notified of 
this determination in February 1997.  He did not file a 
timely appeal.  Thus, the Board finds that this issue is not 
before the Board for appellate review.  

An August 1997 rating decision assigned a 30 percent 
disability evaluation to the service-connected post traumatic 
stress disorder and a 20 percent evaluation to the residuals 
of a shell fragment wound of the left shoulder.  The RO 
denied entitlement to an increased rating for residuals of a 
shell fragment wound to the back.  The veteran was notified 
of this determination in September 1997.  He did not file an 
appeal.  Thus, these issues are not before the Board for 
appellate review.  



In a September 1998 rating decision, the RO determined that 
the veteran had not submitted new and material evidence for 
entitlement to service connection for colon cancer.  The 
veteran was notified of this decision in October 1998.  He 
did not file a timely appeal.  Thus, this issue is not before 
the Board for appellate review.  

An August 1999 rating decision assigned a 50 percent 
disability evaluation to the post traumatic stress disorder, 
a 10 percent evaluation to the residuals of a shell fragment 
wound to the left thigh and flank, and a 20 percent 
disability evaluation to the residuals of a shell fragment 
wound to the thoracic spine with degenerative changes.  
Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left shoulder was denied.  The 
veteran was notified of this decision in August 1999.  The 
veteran did not file a timely appeal.  Thus, these issues are 
not before the Board for appellate review.  

The Board also notes that a September 1999 rating decision 
determined that clear and unmistakable error had been 
committed in the August 1999 rating decision.  The RO 
determined that the correct effective date for the increased 
disability evaluations ratings for post traumatic stress 
disorder, residuals of a shell fragment wound to the thoracic 
spine, and residuals of a shell fragment wound to the left 
thigh and flank should be January 21, 1999 instead of March 
21, 1999.  It appears that the veteran has not filed a notice 
of disagreement with respect to these issues as of this date.  
Thus, these issues are not before the Board for appellate 
review.  

In a July 1996 Form 9, the veteran requested a hearing before 
the Board at a local VA office.  In a July 1997 statement, 
the veteran requested a videoconference hearing before a 
Member of the Board.  Review of the record reveals that the 
veteran was scheduled for a June 2000 videoconference hearing 
before a Member of the Board.  The veteran failed to report 
to the videoconference hearing.  



FINDINGS OF FACT

1.  The veteran served in Republic of Vietnam during the 
Vietnam Era.

2.  The veteran's skin disorders, to include skin tags on the 
neck, acne rosacea on the nose, cheeks, and forehead, benign 
pigmented lesions, seborrheic keratoses, eczema of the 
forearms, and neurodermatitis of the scalp, were initially 
diagnosed in the 1990's.  

3.  The veteran's skin disorders to include skin tags on the 
neck, acne rosacea on the nose, cheeks, and forehead, benign 
pigmented lesions, seborrheic keratoses, eczema of the 
forearms, and neurodermatitis of the scalp, are not 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.  

4.  Competent evidence establishing that the veteran has 
chloracne has not been presented.  

5.  Exposure to Agent Orange or to any other herbicide during 
the veteran's service in Vietnam has not been established.

6.  Competent medical evidence which relates that the 
veteran's current skin disorders to include skin tags on the 
neck, acne rosacea on the nose, cheeks, and forehead, benign 
pigmented lesions, seborrheic keratoses, eczema of the 
forearms, and neurodermatitis of the scalp, to the veteran's 
period of service, including alleged exposure to Agent 
Orange, has not been presented.   


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a skin 
disorder to include chloracne as secondary to Agent Orange 
exposure.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service Connection-in general

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Service connection - Agent Orange exposure

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (1999) are met even though there is no record of 
such diseases during service, provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma) (The term "soft-tissue 
sarcoma" includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma; (For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.)  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.309(e) (1999).  

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, other acne disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall become manifest to a degree of 10 percent or 
more within a year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

For the purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(a)(6)(i) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313 (1999).

Under 38 U.S.C.A § 1116(b)(1) (1999), when the Secretary of 
VA determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure to humans to an herbicide agent and the occurrence 
of a disease in humans, the Secretary must prescribe 
regulations providing that a presumption of service 
connection is warranted for that disease.

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the republic 
of Vietnam during the Vietnam era is not warranted for 
certain diseases, including brain tumors.  The Secretary 
cited numerous studies and concluded that, based on the 
available evidence, a positive association did not exist 
between the named diseases and herbicide exposure. 

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
C.F.R. § 3.303(d).  In other words, the fact that the veteran 
may not meet the requirements of 38 C.F.R. § 3.309 would not 
in and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).  

Well grounded claims

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible, meritorious on its own or capable 
of substantiation.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence which 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992). The statutory duty to assist the veteran in 
the development of his claim does not arise unless and until 
a well-grounded claim is presented.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there can 
be no valid claim for service connection.  Id. 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see also Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) [citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995)].

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994). 

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

The veteran's own statements cannot supply a competent 
medical diagnosis of a current medical disability, its date 
of onset, or its etiology.  These matters can only be 
established by competent medical evidence.  See Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).


Factual Background

Service records show that the veteran served in Vietnam for 
one year.  He was awarded the Combat Infantryman's Badge, the 
Purple Heart Medal, the Vietnam Campaign Medal and the 
Vietnam Service Medal with 2 Bronze Service Stars.  

Service medical records are silent for a diagnosis of 
chloracne or any other skin disorder.  There is no indication 
on the service medical records that the veteran was exposed 
to herbicides.   

There is no pertinent medical evidence from to 1969 to the 
1990's. 

In December 1994, the veteran filed a claim for service 
connection for chloracne as due to exposure to Agent Orange. 

VA treatment records dated in November 1994 indicate that the 
veteran had complaints if itchy skin.  Physical examination 
revealed that the veteran had skin tags on his neck and 
growths on the lower arms.  

VA treatment records dated in December 1994 reveal that he 
veteran reported being exposed to Agent Orange in Vietnam.  
He reported having itchy skin with recurrent blisters and 
growths on the neck.  The impression, in pertinent part, was 
history of Agent Orange exposure, dry skin, and pruritus.  
The veteran was scheduled for a dermatological examination in 
January 1995.   

A December 1994 VA Agent Orange examination report reflects a 
diagnosis of skin tags with dry skin, history of recurrent 
colon polyps, and post traumatic stress disorder.   

A March 1995 VA dermatology examination report indicates that 
the veteran had acne rosacea on the nose, cheeks, and 
forehead, sebaceous hyperplasia seborrheic keratoses and a 
large blue nevus on the left cheek.  Examination also 
revealed that the veteran had multiple benign pigmented 
lesions.  There was no evidence of severe comedonal acne or 
chloracne upon physical examination.  The diagnosis, in 
pertinent part, was history of chloracne, acne rosacea, 
multiple benign skin lesions like seborrheic keratoses, and a 
blue nevus.  The examiner indicated that he did not see acne 
of a type that would make him consider the diagnosis of 
chloracne in the veteran and he did not believe the veteran 
clinically had chloracne.    

VA treatment records dated in June and December 1995 reflect 
diagnoses of eczema of the forearms, controlled, and skin 
tags of the neck.     

In a March 1996 statement, the veteran asserted that he was 
treated for an unidentifiable cyst, which was removed from 
his eye and his mouth area, within one year from discharge 
from service.  He asserts, in essence, that this cyst was 
chloracne.  

In a July 1996 statement, the veteran asserted that he first 
experienced symptoms of small white bumps that itched shortly 
after his return from Vietnam.  

In a January 1997 statement, the veteran indicated that he 
did not receive any treatment for a skin condition while in 
service.  He indicated that he was discharged in 1969 and 
within months, he began having an itchy feeling all over.  He 
would scratch one place and a bump would appear somewhere 
else.  The veteran stated that he was young and he did not 
know what was going on.  He indicated that he attempted to 
get records of pathological studies performed on the cyst 
that was removed after service, but the records have been 
destroyed.  

An October 1998 VA treatment record reflects a diagnosis of 
eczema of the forearms, neurodermatitis of the scalp, and 
skin tags.  

Analysis

Initial Matter

In December 1994, the veteran filed a claim for service 
connection for chloracne as secondary to exposure to Agent 
Orange.  As noted above, the RO adjudicated this claim.  In 
September 1996, the veteran filed a claim for entitlement to 
service connection for a skin disorder.  The Board finds that 
these claims are essentially the same, since the veteran has 
not submitted evidence of a newly diagnosed disorder.  For 
instance, in a March 1996 notice of disagreement with respect 
to the rating decision which denied the claim for service 
connection for chloracne, the veteran described having cysts 
soon after discharge, which, it appears, he asserts is 
chloracne.  In the September 1996 claim for service 
connection for a skin disorder, the veteran again described 
being treated for cysts.  

The United States Court of Appeals, Federal Circuit, 
reviewing a decision of the Court has held that a newly 
diagnosed disorder, whether or not medically related to a 
previously diagnosed disorder, can not be the same claim when 
it has not been previously considered.  Ephraim v. Brown, 82 
F. 3d 399, 401 (Fed. Cir. 1996) (Service connection for 
depressive neurosis versus newly diagnosed post-traumatic 
stress disorder).  It was further held that a claim based on 
the diagnosis of a new disorder, taken alone or in 
combination with a prior diagnosis of a related disorder, 
states a new claim, for the purpose of the jurisdictional 
requirement, when the new disorder had not previously been 
diagnosed and considered.  Ephraim, at 402.  

In the present case, the veteran has not submitted evidence 
showing a newly diagnosed skin disorder.  Consequently, he 
had not submitted a new claim in September 1996.  

Discussion

Presumptive service connection - exposure to herbicides

As noted above, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), in the context of a veteran's claim for service 
connection, the Court stated that in order for a claim to be 
well grounded, that is plausible, there must be competent 
evidence of (1) a current disability (a medical diagnosis), 
(2) incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and (3) a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  

With respect to the claim of disability attributable to 
herbicide exposure, where there is medical evidence of a 
current disorder under § 3.309(e) (1999), and there is 
competent evidence of herbicide agent exposure, then the 
third requirement under Caluza, the nexus, is, in essence, 
presumed.  See 38 C.F.R. § 3.309(e) (1999).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that in order to be afforded the presumption of exposure to 
certain herbicide agents, the record must show both service 
in Vietnam during the Vietnam Era, and the presence of one of 
the diseases specified in 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).

In this case, the evidence of record shows that the veteran 
has recognized service in the Republic of Vietnam.  He was 
awarded the Vietnam Service Medal and Republic of Vietnam 
Campaign Medal.  Thus, the question is whether he has a 
presumptive disease under § 3.309(e) in order to establish a 
well-grounded claim based on exposure to Agent Orange during 
service.

The evidence establishes that the veteran currently has skin 
tags on the neck, acne rosacea on the nose, cheeks, and 
forehead, benign pigmented lesions, seborrheic keratoses, 
eczema of the forearms, and neurodermatitis of the scalp.  
These skin disorders were diagnosed in the mid to late 
1990's.  The disorders granted presumptive service connection 
under 38 C.F.R. § 3.309(e) are specified with precision, and 
do not include these skin disorders.   

The veteran contends that he has chloracne due to Agent 
Orange exposure in Vietnam and that he was treated for this 
disorder within one year from service separation.  The Board 
notes that the most recent medical evidence of record fails 
to establish that the veteran currently has chloracne.  The 
March 1995 VA dermatological examination report indicates 
that the examiner concluded that he did not believe that the 
veteran clinically had chloracne and he did not see the 
type of acne that would make him consider a diagnosis of 
chloracne.  

Furthermore, there is no evidence of a diagnosis of chloracne 
within one year from service separation in August 1969.  The 
veteran asserts that he was treated for chloracne within one 
year from service separation.  However, he has not submitted 
medical evidence to support this contention.  The RO has made 
a diligent effort to obtain copies of the veteran's treatment 
records from that time period, but to no avail.  The veteran 
himself has informed the RO that some of those records have 
been destroyed.

The veteran, in various statements, has indicated that he was 
treated for an unidentifiable cyst which was removed from his 
eye and mouth area and he had small white itchy bumps shortly 
after his return from Vietnam, and this was chloracne.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Thus, the veteran's 
statements alone are not sufficient evidence to establish 
that the veteran had a diagnosis of chloracne within one year 
from service separation or that he currently has chloracne.  

Since the record does not include a diagnosis of one of the 
specific disorders entitled to presumptive service connection 
under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) (1999), the 
claim as evaluated under the regulations governing 
presumptive service connection based on exposure to 
herbicides is not well-grounded.

Non presumptive service connection - exposure to herbicides

Notwithstanding the foregoing, as discussed above, the United 
States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 State. 2725, 2727-29 (1984) does not 
preclude an appellant from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (1994).  

As noted above, in order to well ground the claim, three 
elements must be established: current disability; in-service 
incurrence; and medical nexus.  The medical evidence of 
record establishes that the veteran has skin tags on the 
neck, acne rosacea on the nose, cheeks and forehead, benign 
pigmented lesions, seborrheic keratoses, eczema of the 
forearms, and neurodermatitis of the scalp.  These skin 
disorders were diagnosed in the mid to late 1990's.  
Therefore, the first element of Caluza has been established.

With respect to the second element, in-service incurrence, 
the veteran's service medical records did not document any 
actual exposure to Agent Orange or other herbicides during 
service, nor was there any evidence of skin disorders in 
service.  The mere fact that a veteran had service in Vietnam 
or off the shores of Vietnam is insufficient in and of itself 
to establish exposure to Agent Orange or any other herbicides 
during that time.  See 38 U.S.C.A. § 1116(a)(3) and 38 C.F.R. 
§ 3.307(a)(6)(iii); see also McCartt v. West, 12 Vet. App. 
164 (1999).

The Board is of course cognizant of the December 1994 Agent 
Orange examination report in which the veteran reported a 
history of Agent Orange exposure and the December 1994 VA 
treatment record which reflects a diagnosis of history of 
Agent Orange exposure.  The Board points out that mere 
exposure to Agent Orange, without an underlying disease 
entity, is not a disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Moreover, the Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Thus, the Board finds that the notation by the examiner to 
the effect that the veteran was exposed to Agent Orange is 
not competent evidence of in-service exposure to 
Agent Orange.   

With respect to the third element, medical nexus evidence, 
there has been no competent medical evidence presented 
linking the veteran's skin disorders, including skin tags on 
the neck, acne rosacea on the nose, cheeks and forehead, 
benign pigmented lesions, seborrheic keratoses, eczema of the 
forearms, and neurodermatitis of the scalp, to any incident 
of service, including exposure to Agent Orange, which is 
alleged to have been sustained during service.  The December 
1994 Agent Orange examination report and the March 1995 VA 
dermatological examination report do not provide a nexus 
between the veteran's claimed Agent Orange exposure and the 
incurrence of these skin disorders.  

The veteran himself has stated that he was exposed to Agent 
Orange during service and that this exposure is etiologically 
related to the post-service development of his skin 
disorders.  The veteran's assertions of a causal link, 
standing alone, without the support of competent medical 
evidence, are not probative because the veteran, as a lay 
person, is not competent to offer medical opinions.  
Moreover, as indicated previously the veteran's contentions 
and testimony to the effect that he sustained Agent Orange 
exposure during service is not considered competent as to 
that question.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494-495. 

The Board points out that the service records establish that 
the veteran is a combat veteran.  The service records 
indicate that the veteran was awarded a Combat Infantryman's 
Badge and a Purple Heart Medal.  The provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are therefore 
applicable to this case.  

Under 38 U.S.C.A. § 1154(b), in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (1999).

As noted above, the evidence of record establishes that the 
veteran is a combat veteran.  However, the determination of 
combat-veteran status relates to the question of the 
incurrence of a disability while in service, and not the 
issue of the disability's current existence or medical nexus 
to service.  See, e.g., Kessel v. West, 13 Vet. App. 9 
(1999).  As noted above, the veteran has presented competent 
evidence that he currently has a skin disorder.  However, he 
is not alleging that he incurred such skin disorders in 
combat, but rather, that he incurred a skin disorder soon 
after service separation.  Thus, the provisions of 
38 U.S.C.A. § 1154 are not for application.  

The Board further points out that even if the veteran was 
alleging that he incurred the skin disorders in combat in 
service, the record is devoid of any competent medical 
evidence that suggests a nexus between the veteran's current 
skin disorders and his military service.  The provisions of 
38 U.S.C.A. § 1154(b) do not therefore avail the veteran in 
this inquiry.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996) (38 U.S.C.A. § 1154(b) does not serve to eliminate the 
medical nexus requirement found in Caluza).  Even assuming 
combat status, the veteran must provide satisfactory evidence 
of a relationship between his service and his current skin 
disorder.  He has not done so. 

In conclusion, the Board finds that although there is 
evidence of a current disability, skin tags on the neck, acne 
rosacea on the nose, cheeks and forehead, benign pigmented 
lesions, seborrheic keratoses, eczema of the forearms, and 
neurodermatitis of the scalp, there is no competent medical 
evidence of record which establishes that the veteran was 
exposed to Agent Orange or any other herbicide during service 
in Vietnam or competent medical evidence of a nexus between 
the veteran's alleged exposure to Agent Orange, or any other 
herbicide agent, while in Vietnam and his current skin 
disorders.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Accordingly, the veteran's claim of entitlement to 
service connection for a skin disorder is not well grounded 
and is denied.

Direct and presumptive service connection - other than Agent 
Orange exposure

As discussed above, under Caluza, an appellant must present 
competent evidence of (1) a current disability (a medical 
diagnosis), (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).




The veteran has submitted competent evidence of a current 
disability.  The medical evidence establishes that skin tags 
on the neck, acne rosacea on the nose, cheeks and forehead, 
benign pigmented lesions, seborrheic keratoses, eczema of the 
forearms, and neurodermatitis of the scalp were initially 
diagnosed in the 1990's.  Thus, the first prong of Caluza has 
been met.     

The service medical records, however, do not document any 
evidence of a skin disorder during service.  There is 
therefore no evidence of direct in-service incurrence under 
38 U.S.C.A. § 1110.  Thus, the second prong of Caluza has not 
been met.    

The veteran has not submitted competent evidence of a medical 
nexus between his current skin disorders and his period of 
service or any incident of service including, as previously 
discussed, exposure to Agent Orange.  The evidence of record 
shows that the veteran's current skin disorders were 
diagnosed more than 30 years after service separation.  There 
is no competent evidence of record which establishes a causal 
link between the veteran's current skin disorders and his 
period of service.  

The veteran himself has stated that his current skin 
disorders are medically related to his period of service.  
The Board notes that the veteran's assertions of a causal 
link, standing alone, without the support of competent 
medical evidence, are not probative because the veteran, as a 
lay person, is not competent to offer medical opinions.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-
495.  Thus, the Board finds that the third prong of Caluza 
has not been met.    

In conclusion, the Board finds that the claim of entitlement 
to service connection for a skin disorder is not well 
grounded, and therefore, the claim is denied.






Additional Matters

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, VA informs the 
veteran of the kind of evidence that would serve to make his 
claim well grounded, namely medical evidence of a specific 
disorder set forth under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.309(e), or medial evidence of a nexus between his current 
skin disorders and his period of service.      


ORDER

Entitlement to service connection for a skin disorder to 
include chloracne is denied.



		
	RICHARD E. COPPOLA
Acting Member, Board of Veterans' Appeals


 

